     Case 3:18-cv-00428-DMS-MDD Document 337 Filed 12/14/18 PageID.5135 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
12                           Petitioners-Plaintiffs,
                                                           ORDER SETTING FURTHER
13     v.                                                  STATUS CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           A status conference was held on December 14, 2018. After consulting with counsel
19     and being advised of the status of the case, IT IS HEREBY ORDERED:
20     1.    Defendants shall provide to Plaintiffs the information requested in paragraphs (1)
21     and (2) on page 24 of the December 12, 2018 status report.
22     2.    On the issue set out in paragraph (3) on page 24 of the December 12, 2018 status
23     reports, the Court sets the following briefing schedule:
24           a.     Plaintiffs shall file their opening brief on or before December 28, 2018.
25           b.     Defendants shall file their responsive brief on or before January 11, 2019.
26           c.     Plaintiffs shall file their reply brief on or before January 18, 2019.
27     3.    Counsel shall file further status reports on or before 12:00 noon on January 3, 2019.
28     A further status conference shall be held on January 4, 2019, at 1:00 p.m. The dial-in

                                                       1
                                                                                  18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 337 Filed 12/14/18 PageID.5136 Page 2 of 2


 1     number for any counsel who wish to listen in only and members of the news media is as
 2     follows.
 3           1.       Dial the toll free number: 877-411-9748;
 4           2.       Enter the Access Code: 6246317 (Participants will be put on hold until the
 5                    Court activates the conference call);
 6           3.       Enter the Participant Security Code 01040428 and Press # (The security code
 7                    will be confirmed);
 8           4.       Once the Security Code is confirmed, participants will be prompted to Press
 9                    1 to join the conference or Press 2 to re-enter the Security Code.
10     Members of the general public may attend in person. All persons dialing in to the
11     conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of court
12     proceedings.
13     4.    Counsel for the Ms. L. Class shall provide notice of this order to counsel for
14     Plaintiffs in the related cases, 18cv1699, 18cv1769 and 18cv1832, and to counsel for any
15     Objectors that wish to appear.
16      Dated: December 14, 2018
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                   18cv0428 DMS (MDD)
